Citation Nr: 9935644	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected right ear hearing loss, 
including on an extra-schedular basis.

2.  Whether new and material evidence to reopen a claim for 
service connection for vertigo/dizziness, claimed as 
secondary to service-connected right ear hearing loss, has 
been submitted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	William H. Archambault, 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1991 and June 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  In the October 1991 rating action, the RO 
implemented the Board's August 1991 decision, which had 
granted the veteran's petition to reopen a claim for service 
connection for right ear hearing loss and established service 
connection for the disability; the RO assigned a 10 percent 
evaluation, effective October 31, 1988.  The veteran timely 
appealed to the Board both the initial evaluation and the 
effective date that was assigned.  

Thereafter, in a May 1995 decision, the Board denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right ear hearing loss as well as to an effective 
date prior to October 31, 1988, for the award of service 
connection.  The veteran appealed the denial of each of these 
claims to United States Court of Veterans Appeals (now known 
as United States Court of Appeals for Veterans Claims) 
(Court).  In a July 1996 order, the Court granted a joint 
motion for remand, vacated the Board's decision, and remanded 
the case for compliance with the terms of the joint motion.

In the June 1996 rating decision, the RO denied the veteran's 
application to reopen a claim of entitlement service 
connection for vertigo/dizziness as secondary to his service-
connected right ear hearing loss, as well as his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran has also timely appealed these determinations to the 
Board.  

When this case was again before the Board, in June 1997, his 
claim of entitlement to an earlier effective date for the 
grant of service connection for right ear hearing loss, to 
include based on clear and unmistakable error in the RO's 
February 1978 and April, August and October 1986 rating 
decisions, was denied.  As such, this issue is no longer 
before the Board.  However, the issues of entitlement to a 
higher evaluation for his right ear hearing loss, to include 
on an extra-schedular basis, as well as his application to 
reopen his claim for service connection for vertigo/dizziness 
and to a total disability rating based on individual 
unemployability due to service-connected disabilities, were 
remanded to the RO for additional development.

Because the veteran disagreed with the initial evaluation 
assigned for his right ear hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
initial rating assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In addition, with respect to his claim for service connection 
for vertigo/dizziness as secondary to his service-connected 
right ear hearing loss, in an April 1999 decision, the RO 
determined that the veteran had submitted new and material 
evidence to reopen this claim.  A review of the record shows 
that this claim was previously denied by the RO in February 
1993, that the veteran was notified of the decision that same 
month, and that he failed to file an appeal.  Because that 
decision is final, the Board will address whether the veteran 
has submitted new and material evidence sufficient to reopen 
a claim for secondary service connection for this disability 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Accordingly, the Board has framed the issue on the title page 
to reflect this consideration.

The Board's decision on the claim regarding the initial 10 
percent evaluation assigned for his right ear hearing loss, 
as well as his application to reopen a claim for service 
connection for vertigo/dizziness as secondary to his service-
connected right ear hearing loss, to include de novo 
consideration of the secondary service connection claim, is 
set forth below.  However, the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
addressed in the REMAND following the ORDER portion of the 
DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The findings of the VA audiometric examinations conducted 
in October 1990, December 1992 and January 1998 all show that 
the veteran has level XI hearing acuity in his right ear.

3.  The findings of the VA audiometric examinations conducted 
in October 1990, December 1992 and January 1998 all show that 
the veteran does not have total deafness in his left ear.

4.  In a February 1993 rating decision, the RO denied service 
connection for vertigo as secondary to the veteran's service-
connected right ear hearing loss on the ground that the 
evidence did not show that the veteran suffered from the 
secondary condition.  Although notified of that decision and 
of his appellate rights in a letter from the RO dated in 
February 1993, the veteran did not file an appeal.

5.  New evidence has been added to the record since the 
February 1993 RO determination that is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

6.  There is no competent medical evidence of a nexus between 
the veteran's vertigo/dizziness and his service-connected 
right ear hearing loss.


CONCLUSIONS OF LAW

1.  As the assignment of the initial 10 percent evaluation 
for right ear hearing loss, since the grant of service 
connection, is proper, the criteria for a higher evaluation 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6101 (1998, 1999).

2.  The RO's February 1993 decision denying service 
connection for vertigo is final.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for vertigo/dizziness 
has been submitted; the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for vertigo/dizziness as secondary to his service-connected 
right ear hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of the initial 10 percent evaluation assigned 
for right ear hearing loss

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected right ear 
hearing loss is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Background

The service medical records show that the veteran was seen on 
numerous occasions for right ear pain and hearing loss and 
that he was diagnosed as having right ear hearing loss.  
Based on these findings, in an August 1991 decision, the 
Board granted the veteran's petition to reopen his claim for 
service connection for right ear hearing loss and thereafter 
established service connection for the disability.  In that 
same decision, the Board denied the veteran's application to 
reopen a claim for service connection for left ear hearing 
loss.  In the October 1991 rating action on appeal, which 
implemented the Board's August 1991 determination, the RO 
assigned the current 10 percent evaluation, effective October 
31, 1988.

In his informal application to reopen his claim for service 
connection for right ear hearing loss, which was filed in 
October 1988, the veteran requested that he be afforded the 
opportunity to testify before a hearing officer at the RO.  
Pursuant to his request, in December 1988, such a hearing was 
conducted.  During the hearing, the veteran essentially 
stated that his petition to reopen a claim for service 
connection should be granted and that service connection be 
awarded because he had right ear hearing loss that was 
related to his exposure to in-service acoustic trauma while 
serving in the Canal Zone.  He also testified that he did not 
have impaired hearing in his right ear prior to service.  In 
addition, although the veteran emphasized that he had 
received treatment for hearing loss on many occasions during 
service, he did not report receiving any recent treatment for 
the disability.

In October 1990, the veteran was afforded VA audiological and 
ENT examinations.  During the examinations, the veteran 
reiterated a history of having hearing loss since his period 
of service.  On the VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
110+
110+
110+
110+
LEFT
N/A
15
00
20
20

Pure tone threshold levels averaged 110+ decibels for the 
right ear and 14 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of zero 
percent in his right ear and 98 percent in his left ear.  In 
addition, the audiologist commented that there had been no 
significant change in the veteran's hearing acuity since the 
last evaluation, which had been conducted in July 1986.  The 
impression of the otolaryngologist was profound unilateral 
sensorineural hearing loss on the right with normal 
sensitivity on the left.  

Thereafter, in December 1991, the veteran submitted three 
lays statements, each dated in November 1991, in which the 
affirmants described the severity of and the industrial 
impairment resulting from the veteran's hearing loss.

In October 1992, the veteran again testified before a hearing 
officer at the RO.  During the hearing, the veteran reported 
that employers would not hire him because of his right ear 
hearing loss, and that, as a result, he had been unable to 
find employment in industrial plants.  In addition, he stated 
that, due to his right ear hearing loss, he had not been 
employed on a full-time basis since 1980.  The veteran 
further testified that, periodically, he received VA 
treatment for his right ear hearing loss, but that he 
received no private medical treatment for the disability.

In December 1992, the veteran was again afforded VA 
audiological and ENT examinations.  During the examinations, 
the veteran reiterated a history of having hearing loss since 
serving in the Canal Zone during service.  On the VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
110
110
110
110
LEFT
N/A
15
10
15
15

Pure tone threshold levels averaged 110 decibels for the 
right ear and 14 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of zero 
percent in his right ear and 100 percent in his left ear.  In 
addition, the audiologist reported that the veteran had 
profound sensorineural hearing loss in all frequencies for 
his right ear normal hearing throughout all frequencies for 
his left ear.  The impression of the otolaryngologist was 
complete right ear hearing loss.

Also of record is a September 1994 decision of the Social 
Security Administration (SSA).  In that decision, SSA noted 
that the veteran alleged that he was unable to work due to 
his hypertension, emphysema and vertigo; no other medical 
conditions were cited.  In establishing entitlement to 
disability benefits, however, SSA indicated that its 
determination was predicated on a finding that, due to his 
hypertension, chronic obstructive pulmonary disease (COPD), 
vertigo and right ear hearing loss, the veteran was 
"disabled" pursuant to its governing regulations and thus 
unable to work.

In several statements submitted prior to the Board's May 1995 
decision, the veteran essentially echoed the contentions that 
he had voiced at the October 1992 personal hearing.  He 
maintained that he was unable to find employment due to his 
right ear hearing loss because he was not able to pass pre-
employment physical examinations.  In addition, the veteran 
cited the recent SSA determination and asserted entitlement 
to an increased rating because the disability was productive 
of total loss of hearing ability in his right ear and 
corresponding industrial inadaptability.

As noted in the introduction to this decision, in a May 1995 
decision, the Board denied entitlement to a higher evaluation 
for the veteran's right ear hearing loss and the veteran 
appealed to the Court, which in July 1996, granted a joint 
motion for remand.  In the joint motion, the parties stated 
that the Board had erred when it denied entitlement to an 
extra-schedular rating without an analysis and without the 
veteran having had the opportunity to present evidence and 
argument on the issue.  On remand, the parties indicated that 
the RO should consider whether that aspect of the veteran's 
claim for a higher rating, on an extra-schedular basis, 
should be referred to VA's Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b).  As further noted in the 
introduction, in June 1997, the Board remanded this claim to 
address the concerns noted by the parties in the joint 
motion.  In doing so, the Board directed the RO to afford the 
veteran another VA audiological evaluation to assess the 
current nature and severity of his right ear hearing loss, 
and thereafter, to expressly address the provisions of 
38 C.F.R. § 3.321(b)(1), to include providing appropriate 
notice to the veteran of any such determination.

The veteran submitted a January 1997 private medical report 
from his treating otolaryngologist.  Although no audiological 
findings were reported, the physician indicated that the 
veteran suffered from right ear hearing loss and that "an 
audiological examination revealed hearing essentially within 
normal limits for the left ear.  

Pursuant to the Board's remand instructions, in January 1998, 
the veteran was afforded a VA audiological evaluation, which 
revealed that pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
110
110
110
110
LEFT
N/A
10
10
20
15

Pure tone threshold levels averaged 110 decibels for the 
right ear and 14 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of zero 
percent in his right ear and 98 percent in his left ear.  

That same day, the veteran was also afforded a VA ENT 
examination.  The January 1998 report and April 1998 addendum 
basically contain findings pertinent to his claim for service 
connection for vertigo/dizziness; however, in the addendum, 
the otolaryngologist indicated that the veteran had left ear 
hearing loss that was due to in-service acoustic trauma.

In a May 1998 rating decision, the RO denied entitlement to a 
higher schedular evaluation for the veteran's service-
connected right ear hearing loss.  In doing so, the RO noted 
that although the veteran's left ear hearing loss was related 
to his in-service acoustic trauma, the audiological findings 
disclosed that, for VA compensation purposes, the veteran did 
not have left ear hearing loss, and thus the disability could 
not be evaluated as bilateral hearing loss.  In addition, the 
RO stated that the provisions of 38 C.F.R. § 3.321(b)(1) were 
considered but that the veteran's service-connected right ear 
hearing loss was not so severe as to "invoke the provisions 
of this section."

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In the former case, the Court held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the current level 
of disability is of primary importance when assessing an 
increased rating claim.  In the latter case, however, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has not issued a statement of the case 
and a supplemental statement of the case that explicitly 
reflects consideration of the propriety of the initial 
rating, or included a discussion of whether "staged rating" 
would be appropriate in the veteran's case.  However, the 
Board does not consider it necessary to remand this claim to 
the RO for issuance of a statement of the case on this issue.  
This is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate; thus, the Board finds that 
a remand of the case would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.

As a further preliminary matter, the Board points out that, 
effective June 10, 1999, the VA amended the criteria for 
evaluating disabilities of the ear and other sense organs, to 
include hearing loss.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).   Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the new criteria do not change the analysis 
concerning the rating assignable for a service-connected 
hearing loss involving only one ear.  In fact, the amendments 
to the rating schedule in essence codified the holding of the 
General Counsel in VAOPGCPREC 32-97(Aug. 29, 1997).  
Furthermore, the disability is already rated as 10 percent 
disabling, the maximum schedular evaluation allowable under 
either the former or revised criteria in the Rating Schedule.  
In light of the above, the Board finds that the veteran is 
not prejudiced by the Board's consideration of the revised 
criteria in the first instance without first remanding the 
matter to the RO.  See Bernard, 4 Vet. App. at 394.

Evaluations of right ear defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic 
Codes 6100-6110.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Where service 
connection has been granted for defective hearing involving 
only one ear, the VA General Counsel concluded that the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See VAOPGCPREC 32-97; see also Boyer v. 
West, 12 Vet. App. 142 (1999).  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c).  Moreover, the revised regulations that became 
effective June 10, 1999, added 38 C.F.R. § 4.85(f), which 
specifically provides that a non-service-connected ear will 
be assigned a Roman numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.

In addition, the revised regulations provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  As such, the Board will evaluate the 
veteran's right ear hearing loss using both Tables VI and 
VIa.  

The mechanical application of the rating criteria to the 
findings elicited on the audiological evaluations conducted 
in October 1990, December 1992 and January 1998 results in a 
determination that, utilizing Table VI, the veteran has Level 
XI hearing in the right ear and Level I hearing in his 
nonservice-connected left ear.  Using Table VIa likewise 
results in a determination that the veteran Level XI hearing 
in the right ear and Level I hearing in his nonservice-
connected left ear.  Absent total deafness in both ears, a 10 
percent rating is the highest schedular rating assignable for 
a service-connected hearing loss involving only one ear.  See 
38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383 and 4.85(f).  Here, 
the veteran's left, nonservice-connected ear is clearly not 
totally deaf; indeed, as the RO noted in its May 1998 
decision, the veteran's left ear impaired hearing does not 
qualify as a disability for VA compensation purposes.  These 
findings thus comport with a 10 percent disability rating 
pursuant to both the former and revised criteria in 
Diagnostic Code 6101.  Further, inasmuch as the 10 percent 
evaluation represents the greatest degree of impairment since 
the date of the grant of entitlement to VA compensation 
benefits, "staged rating" is also unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right ear hearing loss 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 10 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  In this regard, the Board acknowledges 
the veteran's assertion that he ceased working due to right 
ear hearing loss.  However, this is not supported by 
objective evidence of record.  While a September 1994 Social 
Security Administration decision includes the veteran's right 
ear hearing loss among the disabilities from which the 
veteran was deemed disabled, that fact, without more, does 
not constitute marked interference with employment.  Indeed, 
the decision itself reflects that hearing loss was not one of 
the disabilities reported by the veteran to render him 
unemployable in his claim for SSA benefits, and that a March 
1993 medical consultative report cited to (and, obviously, 
relied upon by the SSA Administrative Law Judge) included an 
opinion by the doctor that the hearing loss did not appear to 
be affecting his functional status.  The condition also is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand any of the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection for vertigo/dizziness

To establish secondary service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability "which is proximately due to or the 
result of a service-connected disease or injury. .. " 
38 C.F.R. § 3.310(a) (1998); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

A.  New and material evidence

As noted in the introduction to this decision, in a February 
1993 rating decision, the RO denied service connection for 
vertigo as secondary to his service-connected right ear 
hearing loss on the basis that the evidence did not show that 
the veteran suffered from the secondary condition.  The 
pertinent evidence of record at the time of the February 1993 
rating action consisted of the service medical records; a 
transcript of the veteran's testimony at a hearing held 
before a hearing officer at the RO in October 1992; October 
1990 and December 1992 VA audiological and ear, nose and 
throat (ENT) examination reports; and statements of the 
veteran.  Although notified of the February 1993 decision and 
of his appellate rights, later that month, the veteran did 
not file an appeal.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 144, 145-146 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the February 
1993 denial includes a January 1997 private medical report, 
which was prepared by the veteran's treating 
otolaryngologist, Dr. George C. Swanson; January 1998 VA ENT 
and audiological examination reports; an April 1998 addendum 
to the ENT examination report; a February 1998 fee-basis 
neurological report, showing the results of neurological 
testing; and various statements of the veteran.

The cited VA and private medical evidence that has recently 
been received at the RO was not previously considered, and 
includes diagnosis of vertigo/dizziness.  The Board finds 
that this evidence is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration; thus, the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Under these circumstances, the Board 
concludes, as the RO did in its April 1999 rating decision, 
that new and material evidence has been submitted and thus de 
novo consideration of the current claim is warranted.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 3.156, 
20.302, 20.1100, 20.1103 (1999).
B.  Reopened claim

If new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, presuming the credibility of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Winters v West, 12 Vet. App. 203, 206 (1999) (en banc). 

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for secondary service connection to be 
well grounded, there must be competent evidence (lay or 
medical, as appropriate) of a current disability and a nexus 
between the asserted secondary condition and the service-
connected disability.  See Anderson v. West, No. 98-821, slip 
op. at 7 (U.S. Vet. App. Jul. 27, 1999); Velez v. West, 11 
Vet. App. 148, 158 (1998).

In this case, the service medical records are negative for 
any complaint, treatment or diagnosis of either dizziness or 
vertigo, and indeed, the veteran does not contend otherwise.  
Rather, he has asserted that he developed the condition 
secondary to his service-connected right ear hearing loss 
(his raised claim for direct service connection for the 
disability is addressed in the REMAND, below).  A review of 
the medical evidence, including the October 1990, December 
1992 and January 1998 VA examination reports, including the 
April 1998 addendum to the most recent report, as well as the 
December 1996 private medical report, are all negative for an 
opinion that the veteran's vertigo/dizziness is related to 
his service-connected right ear hearing loss.


The October 1990 report reflects that the veteran had 
"occasional mild positional dizziness without clear 
vertigo."  The examiner did not offer an opinion regarding 
the disability, to include whether it was related to his 
service-connected right ear hearing loss.  Further, the 
December 1992 audiological and ENT examination reports show 
that the veteran complained of having vertigo and dizziness.  
In the December 1992 ENT report, however, the physician 
stated, "There is no active ear disease and ther[e] is no 
infection and no nystagmus or gross disorder of balance 
noted"; neither dizziness nor vertigo were diagnosed.

The January 1997 private medical report reflects that the 
physician, Dr. George C. Swanson, stated, in pertinent part, 
that the veteran complained of having dizziness and that he 
was diagnosed as having "severe dizziness."  The report, 
however, is silent for any opinion as to a relationship 
between the veteran's dizziness and his service-connected 
right ear hearing loss.

The January 1998 audiological evaluation and ENT reports each 
reflect that the veteran complained of having vertigo.  In 
the latter report, the physician indicated that the veteran 
appeared to have the disability, but stated that further 
medical tests needed to be conducted to determine whether his 
vertigo was related to his right ear hearing loss.  Those 
neurological tests were conducted in February 1998.  
Thereafter, in the April 1998 addendum to the January 1998 VA 
examination report, the physician, the Assistant Chief of the 
ENT Service at the Houston, Texas, VA Medical Center, 
indicated that he had carefully reviewed the veteran's claims 
folder, including the result neurological findings, and 
essentially opined that the veteran's "dizziness and vertigo 
symptoms" were not related to his right ear hearing loss.

Finally, in his statements and hearing testimony, the veteran 
has consistently argued that he suffers from 
vertigo/dizziness, and that the disability is related to his 
service-connected right ear hearing loss.

While the veteran may well believe that his current 
vertigo/dizziness is related to his service-connected right 
ear hearing loss, where, as here, the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran, as a lay 
person, does not possess the medical training and expertise 
necessary to render a competent opinion as to either the 
cause or diagnosis of his vertigo/dizziness, his lay 
statements and testimony, standing alone, cannot serve as a 
sufficient predicate upon which to find the claim for 
secondary service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
vertigo/dizziness as secondary to his right ear hearing loss, 
the Board (as has the RO) can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claims are well 
grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to that 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo additional examinations.  
See Yabut v. Brown, 6 Vet. App. 79 (1994). Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground the claim for secondary 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The Board also finds that the duty to inform the veteran of 
the evidence necessary to support his claim has been met.  
See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Although the issue of 
entitlement to service connection for vertigo/dizziness was 
not initially considered on a de novo basis by the RO, the 
veteran has had an opportunity to offer, and in fact has 
offered,  argument and evidence on that question.  Indeed, 
the Board reiterates that a review of the history of this 
appeal shows that, although the RO declined to reopen the 
veteran's claim, it developed the claim as if it had been 
reopened, i.e., it afforded him a VA ENT examination in 
January 1998 and thereafter requested and received further 
evidence in the form of an April 1998 addendum to that 
report, each of which specifically addressed the issue of the 
etiology of the disability.  Thus, the RO essentially 
conducted a de novo review and explained the basis of its 
denial.  Accordingly, the Board concludes that the veteran is 
not prejudiced by the Board's de novo consideration of his 
claim for service connection for vertigo/dizziness.  See 
Curry v. Brown, 7 Vet. App. 59, 66-67 (1994); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As the initial 10 percent rating assigned for right ear 
hearing loss is appropriate, a higher evaluation is denied.

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for vertigo/dizziness as secondary to his 
service-connected right ear hearing loss, the appeal is 
granted.

As a well-grounded claim of entitlement to service connection 
for vertigo/dizziness as secondary to service-connected right 
ear hearing loss has not been submitted, the appeal is 
denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  Based 
on a careful review of the claims folder, the Board concludes 
that this issue must be remanded for further adjudication.

In a January 1997 private medical report, Dr. George C. 
Swanson, an otolaryngologist, opined that the veteran's 
"severe dizziness" was etiologically related to in-service 
acoustic trauma (which also has been identified as the source 
of the veteran's service-connected hearing loss).  The record 
thus raises the issue of entitlement to direct service 
connection for vertigo/dizziness.  To date, however, the RO 
has not considered this service connection claim.  Such fact 
would normally warrant referral of the raised claim to the 
RO.  Here, however, the Board notes that resolution of the 
service connection claim could impact upon the Board's 
consideration of the total rating issue.  Indeed, if service 
connection was granted for the condition and a single or 
combined 100 schedular evaluation resulted, the total rating 
issue will be rendered moot.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)).  Under these circumstances, the Board finds 
that the claim for service connection and the total rating 
claims are inextricably intertwined, and must be considered 
together; hence, a decision on the total rating issue would 
now be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  After completion of any development 
deemed warranted by the record, the RO 
should adjudicate the claim of 
entitlement to direct service connection 
for vertigo/dizziness in light of all 
relevant evidence of record, and all 
pertinent legal authority.  Then, if it 
has not been rendered moot, (see Green v. 
West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)), the RO should readjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  The RO 
should provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his attorney are hereby 
reminded that Board review over any issue 
not currently in appellate status (such 
as the issue of entitlement to direct 
service connection for vertigo/dizziness) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
are met, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







